number release date id office uilc cca_2012021015285826 -------------- from ----------------- sent friday date pm to ------------------- cc subject nominee situations hi -------- here are some quick thoughts about your question on nominee liens where a tp transferred title to his principal_residence to his girlfriend right before the service made an assessment for the tfrp generally we’d issue a levy before asking doj to file a lien foreclosure suit because as a general_rule the administrative collection remedies available to the government are adequate irm administrative collection devices are not feasible or adequate at but the fact that the asset is a principal_residence means the service can’t simply levy and the fact that the asset is being held by a nominee may override the preference for an administrative remedy of course if at any point a taxpayer indicates that he or she wants to cooperate and become compliant the tp may be willing to transfer the residence back into his or her name the government may bring the usual suit to foreclose a ftl on a principal_residence under sec_7403 but to administratively seize a principal_residence the government must obtain a court order under sec_6334 irm suit referrals involving a principal_residence an area director must approve a recommendation to bring either action irm at the narrative report for the recommendation should explain why one option is being recommended over the other irm at the procedures for preparing a seizure recommendation package for area director approval and for preparing the suit recommendation package are in irm dollar_figure judicial approval for principal_residence seizures the sec_6334 proceeding is generally commenced in the same manner as suits by the government to collect taxes ie an ro’s recommendation is forwarded to area_counsel the same information required to be provided in a lien foreclosure recommendation must be provided in a sec_6334 proceeding recommendation irm proceeding to seize a principal_residence at doj will rely on that information in drafting its complaint if it decides to bring suit irm preparing recommendation to institute an action to foreclose tax_liens at in considering which is the better option to recommend note that when there are issues related to ownership or a nominee situation then a suit recommendation to foreclose the ftl and or to reduce the tax claim to judgment may be the appropriate action irm dollar_figure judicial approval for principal_residence seizures at the ftl extends to property held by the nominee of the taxpayer but still it’s desirable to prepare an individual nftl for the nominee irm effect of errors in notice_of_federal_tax_lien at see also irm preliminary actions re procedures for irs employees initiating suits request approval for and file nominee lien notices as needed prior to suit referral to protect the government's interest during the pendency of the action the nftl in a nominee situation is identical to the standard nftl except that the nominee is identified as the name of the taxpayer since the ftl only attaches to property actually owned by a taxpayer it will only reach the property of the nominee that he or she holds for the taxpayer therefore the nominee nftl will usually contain a notation on its face that the lien is filed to attach specifically to certain identified property irm nominee liens at the taxpayer and not the nominee is given cdp notification sec_301_6320-1 and may have a cdp hearing sec_301_6320-1 a nominee may have a hearing under the collection_appeals_program an ro is direct to request area_counsel advice before filing a nominee lien irm preparing nominee liens at and to request area_counsel direction regarding enforcement of the lien irm at to those irm directives here’s some background on nominee situations whether a nominee situation exists depends first on whether the taxpayer holds a beneficial_interest in the property under local law the second step isn’t necessary to get into ie whether that interest is property under sec_6321 or see 528_us_49 where state law is undeveloped on the issue of nominee ownership the federal courts have relied on a relatively well-defined body of federal common_law 135_tc_393 lists factors 429_f3d_248 6th cir list sec_12 factors see also irm nominee liens with a similar list taken from the factors used by courts even though state law might not explicitly refer to a nominee doctrine some courts will consider state law variants that in effect make the same determination in this regard it might be useful to look at dalton t c pincite to get a feel for how complex the question may become - the service had concluded that state law was silent on the nominee doctrine but the tax_court disagreed note that we disagree with the opinion and the case is on appeal to the 1st circuit the tax_court exercised jurisdiction in dalton a cdp case to decide the nominee interest issue as it pertained to the rejection of an oic on the basis that it didn’t take account of the taxpayers interest in property held by a nominee in any event a court will expect that state law was fully considered before applying the federal common_law test see fourth investment lp v u s not reported in f_supp 2d s d cal and it may be that there’s no real difference between the federal common_law and state law see u s isaacson slip copy d n h date at fn the parties disagree over whether federal or state law governs the nominee analysis but the court didn’t need to resolve the issue because federal and state law are so similar that the distinction is of little moment finally note that we disagree with dalton’s treatment of fraudulent conveyance law as a variant on the nominee doctrine fraudulent conveyance concerns the circumstances surrounding the transfer and not factors going to whether the taxpayers have a beneficial_interest
